PD-1566-15
                             PD-1566-15                            COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                   Transmitted 12/3/2015 2:43:34 PM
                                                                    Accepted 12/4/2015 12:28:29 PM
                                                                                     ABEL ACOSTA
                                                                                             CLERK
                         CAUSE NO. _________________




                       COURT OF CRIM INAL APPEALS
                               AUSTIN, TEXAS
                  ____________________________________________

                    COURT OF APPEALS NO. 08-13-00013-CR
                     TRIAL COURT NO. 20060D02425-DCR-1

                      EX PARTE: ANNA KNELSEN
____________________________________________________________________

                      M OTION FOR AN EXTENSION
       OF TIM E TO FILE PETITION FOR DISCRETIONARY REVIEW
________________________________________________________________________

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       Petitioner, Anna Knelsen, files this Motion for Extension of Time to File

Petition for Discretionary Review under Tex. R. App. P. 10.1, 10.5(b), and 53.7(f).

In support of this motion, Petitioner shows the following:

1.     The Eighth Court of Appeals in El Paso, Texas rendered its opinion and

judgment in Ex Parte: Anna Knelsen, No. 08-13-00013-CR, on August 26, 2015, an

extension of time to file motion for rehearing was filed on September 25, 2015, a

motion for rehearing was filed on September 25, 2015 and denied on November 5,

2015. The petition for review due date for filing is due on December 5, 2015.




                                       Page 1
     December 4, 2015
2.      Petitioner requests an extension of time of thirty days, to January 5, 2016. This

is Petitioner's first request for an extension of time in this case.

3.      Petitioner relies on the following facts as a reasonable explanation for the

requested extension of time:

        The undersigned, was appointed and is the second attorney in an appeal of a

murder case styled The State of Texas v. Fidencio Valdez, AP-77,042 and has been

working on this brief. He prepared for trial on a murder trial case styled The State of

Texas v. Ricardo Macias, No. 20130D03635 which took a substantial amount of time.

The undersigned also had to complete a Petition for Discretionary Review on filed

on November 30, 2015 in a case styled Ex Parte Kerry G. Jones, PD-1373 & 1374 &

1375-15 ; and is currently working on two appeal briefs in the Eighth Court of Appeals

in The State of Texas v. Frances Mutei and In the Interest of N.P.M., a Child, both

due December 10 & 11, 2015. The undersigned has also been very busy with court

hearings, client conferences and a conferences with investigators all of which have

prevented him from writing the Petition for Review by the deadline of December 5,

2015, necessitating the filing of this extension request.

        Therefore, Petitioner prays that this Court grant this motion for extension of

time.




                                          Page 2
                                        Respectfully submitted,

                                           /s/     Jam es D . Lucas
                                        JAM ES D. LUCAS
                                        SBN 12658300
                                        2316 M ontana Avenue
                                        El Paso, Texas 79903
                                        Tel: (915) 532-8811
                                        Fax: (915) 532-8807
                                        Counsel for Petitioner
                                        jlucas2@ elp.rr.com


                              CERTIFICATE OF SERVICE

      I, James D. Lucas, hereby certify that on the 3rd day of December, 2015, a true and

correct amended copy of the foregoing instrument was delivered to the below-named

individuals by electronic means:

Jaime Esparza
District Attorney
El Paso County Courthouse
500 E. San Antonio, Room 201
El Paso, Texas 79901
tdarnold@ epcounty.com

State Prosecuting Attorney
P.O. Box 12405
Austin, Texas 78711
inform ation@ spa.texas.gov

      Dated this 3 rd day of December, 2015.




                                                    /s/   Jam es D . Lucas
                                                  JAM ES D. LUCAS


                                         Page 3